DISMISS and Opinion Filed September 17, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00437-CV

    IN RE CHASE MYRICK, SCALE & CHANGE LLC AND SCALE &
              CHANGE MANAGEMENT LLC, Relators

          Original Proceeding from the 382nd Judicial District Court
                           Rockwall County, Texas
                       Trial Court Cause No. 1-21-0466

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                           Opinion by Justice Schenck
      Before the Court is relators’ June 11, 2021 petition for writ of mandamus in

which they challenge the trial court’s order granting a Rule 202 deposition. In their

September 9, 2021 motion to withdraw petition, relators advise us that this original

proceeding has been rendered moot by the parties’ resolution of the challenged

issues. Accordingly, we grant the motion and dismiss the petition. We also lift the

stay issued by this Court’s June 22, 2021 order.


                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE
210437F.P05